Exhibit 10.1
EXECUTION COPY
Associated Materials, LLC
3773 State Road
Cuyahoga Falls, OH 44223
June 2, 2011
Mr. Dana R. Snyder
11137 Harbour Estate Drive
Fort Myers, FL 33908
     Re: Interim Chief Executive Officer Agreement
Dear Dana:
     On behalf of Associated Materials, LLC (the “Company”), I am pleased to
offer you the position of Interim Chief Executive Officer of the Company on the
terms and conditions set forth in this letter agreement (this “Agreement”). You
have agreed to accept this role while we engage in a search for a permanent
Chief Executive Officer. You may accept this Agreement by signing and returning
a copy of this Agreement to the Company as provided below.
     1. Term of Employment. Your employment under this Agreement commenced as of
June 2, 2011 (the “Start Date”) and shall continue until the earliest to occur
of: (i) the date on which a permanent Chief Executive Officer commences
employment with the Company, (ii) the date which is six months from the Start
Date, and (ii) your resignation from this position or the termination of your
employment by the Company (each of the foregoing, the “Separation Date”). If the
Separation Date occurs as a result of your resignation (other than at the
request of the Board (as defined below) or the Chairman of the Board), you will
also resign as a member of the Board, and of the Parent Board and the
Intermediate Board (each as defined below) upon the Separation Date. Your
employment is terminable by you or the Company at any time (for any reason or
for no reason) in accordance with Section 6 of this Agreement.
     2. Position and Duties. During the term of your employment under this
Agreement, you shall serve as Interim Chief Executive Officer of the Company.
Your duties and authority as Interim Chief Executive Officer shall be prescribed
by the Board and shall be commensurate with those of a chief executive officer
of a company of comparable size and with a similar business as the Company.
During the term of your employment under this Agreement, you will report
directly to the Board and will devote your full business time, energy,
experience and talents to the business of the Company and the Affiliates (as
defined below); provided, that it shall not be a violation of this Agreement for
you to (i) manage your personal investments and business affairs, or to engage
in or serve such civic, community, charitable, educational, or religious
organizations as you may reasonably select or (ii) continue to provide services
to CGI Windows & Doors, Inc. (“CGI”) as a non-employee consultant at the same
level as such services are being provided by you immediately prior to the Start
Date, in each case so long as such service does not materially interfere with
the performance of your duties hereunder. During the term of your employment
under this Agreement, you will also continue to serve as a member of



--------------------------------------------------------------------------------



 



2

the Company’s Board of Directors (the “Board”), the Board of Directors of AMH
Intermediate Holdings Corp. (the “Intermediate Board”) and the Board of
Directors of AMH Investment Holdings Corp. (the “Parent Board”) in accordance
with the terms of the letter agreement between you and AMH Investment Holdings
Corp. dated as of February 3, 2011; provided (i) your annual and committee
retainers for 2011 provided for under the Section headed “Cash Compensation”
shall be paid to you on a prorated basis by multiplying such retainers by a
fraction, the numerator of which is the number of days in 2011 on which you
serve as a director and are not employed under this Agreement and the
denominator of which is 365, and (ii) you will not be entitled to receive fees
for attending any board or committee meetings during your employment under this
Agreement.
     3. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any Federal, state, or local withholding or other
taxes, deductions or charges which the Company is required to withhold.
     4. Compensation and Benefits. In consideration for your services to the
Company, you shall receive the following compensation and benefits from the
Company.
     (a) Salary. Until the Separation Date, the Company shall pay you a salary
at the annual rate of $625,000 (the “Salary”) in accordance with the Company’s
regular payroll practices.
     (b) Performance Bonus. For 2011, you shall be entitled to earn an annual
incentive bonus, targeted at 100% of the Salary, but with a maximum possible
bonus opportunity equal to 255% of the Salary; provided that your bonus will be
prorated based on the number of days you are actually employed by the Company
during 2011. The amount of the annual bonus payable will be based upon the
achievement of both (i) an Adjusted EBITDA goal as was applicable to the former
Chief Executive Officer, but subject to revision by the Board in its sole
discretion (the “EBITDA Bonus”), and (ii) other operating metrics (the “OM
Bonus”) to be mutually agreed by the Company and you within the first 30 days of
employment; provided, that the EBITDA Bonus will constitute 70% of the annual
target bonus (i.e., 70% of the annual target bonus will be paid to you if the
EBITDA Bonus is achieved at target performance levels) and the OM Bonus will
constitute the remaining 30% of the annual target bonus (i.e., 30% of the annual
target bonus will be paid to you if the OM Bonus is achieved at target
performance levels). Any annual incentive bonus to which you are entitled under
this Agreement shall be paid in a cash lump-sum within 30 days following the
close of AMH Intermediate Holdings Corp.’s books and completion of
Intermediate’s annual audit by its external accountants for 2011 but in any
event shall not be paid later than March 15, 2012. Notwithstanding the
foregoing, if your employment is terminated due to your voluntary resignation
(other than at the request of the Board or the Chairman of the Board), you will
automatically forfeit your right to receive the bonus on the date of such
termination unless the Board otherwise agrees.
     (c) Restricted Stock. As additional consideration for your services as
Interim Chief Executive Officer, on the date of this Agreement, Parent has
granted you an award of 40,000 shares of Restricted Stock under and subject to
the terms and conditions of the Stock Grant Notice and Restricted Stock
Agreement attached hereto as Exhibit A.



--------------------------------------------------------------------------------



 



3

     (d) Benefits. During your employment with the Company, you shall be
eligible to participate in the Company’s employee benefit plans, policies and
arrangements as may now or hereafter be adopted by the Company, in accordance
with the terms of such plans, policies and arrangements, and on the same basis
as other members of the senior management team. In addition, after the
Separation Date (unless the Separation Date occurs as a result of your
resignation (other than at the request of the Board (or the Chairman of the
Board)), you and your spouse will continue to be eligible to participate in the
Company’s health plans at active employee rates for a period commencing on the
Separation Date and ending on the later of December 31, 2012 or the date which
is six months following the Separation Date; provided, that your coverage (but
not your spouse’s) will terminate earlier on the date on which you attain age
65.
     (e) Expenses. The Company shall reimburse you for business expenses that
are reasonable and necessary for you to perform, and were incurred by you in the
course of the performance of, your duties pursuant to this Agreement and in
accordance with the Company’s expense reimbursement policies. The Company will
also reimburse you for your reasonable expenses for accommodation in Cuyahoga
Falls, Ohio, a rental car and meals, in each case during the period of your
employment under this Agreement.
     (f) Indemnification; D&O Coverage. The Company, and its successors and/or
assigns, shall indemnify and defend you to the fullest extent provided by the
By-Laws and Certificate of Incorporation of the Company with respect to any
claims that may be brought against you arising out of any action taken or not
taken in your capacity as an officer or director of any of the Company, AMH
Investment Holdings Corp. or any other entity which, from time to time, is a
direct or indirect subsidiary of AMH Investment Holdings Corp. (AMH Investment
Holdings Corp. and each such subsidiary, other than the Company, are hereinafter
referred to collectively as the “Affiliates,” and individually as an
“Affiliate”). In addition, you shall be covered as an insured in respect of your
activities as an officer and director of the Company or any Affiliate by the
Directors and Officers liability policy of such entity or other comparable
policies obtained by any successor thereto, in amounts and coverage as
determined by the applicable board of directors in its sole discretion. The
indemnification and insurance-related obligations under this Section 4(f) shall
remain in effect following your termination of employment hereunder.
     5. Covenants. By accepting the terms of this Agreement, you hereby agree to
the following covenants in addition to any obligations you may have by law and
make the following representations.
     (a) Noncompetition. During your employment with the Company and for the
one-year period following the Separation Date (the “Restricted Period”), you
shall not, within any jurisdiction or marketing area in which the Company or any
Affiliate is doing or is qualified to do business, directly or indirectly, own,
manage, operate, control, be employed by or participate in the ownership,
management, operation or control of, or be connected in any manner with, any
Business (as hereinafter defined); provided that (i) your ownership of
securities of two percent (2%) or less of any class of securities of a public
company, or (ii) your continued provision of services to CGI in the manner and
at the level described in Section 2 above, shall not, by itself, be considered
to be competition with the Company or any Affiliate. For purposes of this
Agreement, “Business” shall mean the manufacturing, production, distribution or
sale of exterior



--------------------------------------------------------------------------------



 



4

residential building products, including, without limitation, vinyl siding,
windows, fencing, decking, railings and garage doors, or any other business of a
type and character engaged in by the Company or an Affiliate during your
employment with the Company (including, without limitation, any business in
which the Company or any Affiliate has specific plans to conduct in the future
and as to which you were aware of such planning at or prior to the Separation
Date).
     (b) Nonsolicitation. During your employment with the Company and the
Restricted Period, you shall not, directly or indirectly, (i) hire or employ,
solicit for employment or otherwise contract for the services of any individual
who is or was an employee or consultant of the Company or any Affiliate; (ii)
otherwise induce or attempt to induce any employee or consultant of the Company
or an Affiliate to leave the employ or service of the Company or such Affiliate,
or in any way interfere with the relationship between the Company or any
Affiliate and any employee or consultant respectively thereof; or (iii) induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Company or any Affiliate to cease doing business with the Company or such
Affiliate, or interfere in any way with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Affiliate.
     (c) Nondisclosure; Inventions. During your employment with the Company and
at all times thereafter, (i) you shall not divulge, transmit or otherwise
disclose (except as legally compelled by court order, and then only to the
extent required, after prompt notice to the Board of any such order), directly
or indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates, including, without limitation, any know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals concerning the past, current or future business, activities and
operations of the Company and the Affiliates (all of the foregoing collectively
hereinafter referred to as “Confidential Information”), and (ii) you will not
use, directly or indirectly, any Confidential Information for the benefit of
anyone other than the Company and the Affiliates; provided, that you have no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by you. All Confidential
Information, new processes, techniques, know-how, methods, inventions, plans,
products, patents and devices developed, made or invented by you, alone or with
others, while an employee of the Company which are related to the business of
the Company and the Affiliates shall be and become the sole property of the
Company, unless released in writing by the Board, and you hereby assign any and
all rights therein or thereto to the Company.
     (d) Cooperation. Both during and after the term of your employment with the
Company, you shall provide your reasonable cooperation in connection with any
action or proceeding (or any appeal from any action or proceeding) which relates
to events occurring during your employment hereunder. In the event that you are
required to provide such



--------------------------------------------------------------------------------



 



5

cooperation, the Company will reimburse you for your reasonable, documented
out-of-pocket expenses.
     (e) Non-Disparagement. From and after the Separation Date, (i) you hereby
agree not to defame, or make any disparaging or untrue statements that are
intended or would reasonably be expected to cause harm to the Company or any of
its directors, officers or shareholders (including any officer or employee
thereof) in any medium to any person or entity without limitation in time and
(ii) the Company hereby agrees that the Board and the Company’s executive
officers shall not defame, or make any disparaging or untrue statements that are
intended or would reasonably be expected to cause harm to, you in any medium to
any person or entity without limitation in time. Notwithstanding this provision,
you and the Company (including the members of the Board and the Company’s
executive officers) may confer in confidence with legal representatives and make
truthful statements as required by law. The Company shall control the timing,
content and manner of any internal, external and media communication concerning
the termination of your employment with the Company.
     (f) Specific Performance. In the event of a breach or threatened breach of
any provision of this Section 7, in addition to any remedies at law, either
party hereto shall be entitled to seek equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.
     6. Termination; Termination Benefits. Your employment hereunder may be
terminated by you at any time for any or no reason upon no less than thirty
(30) days prior written notice to the Board. Your employment hereunder may be
terminated by the Company at any time for any or no reason. In the event that
your employment is terminated prior to the date which is the four month
anniversary of the date on which you commenced employment hereunder and such
termination is not due to your voluntary resignation (other than at the request
of the Board or the Chairman of the Board), you will be entitled to continued
payment of the Salary through such four month anniversary and the prorated bonus
described in Section 4(b) shall be prorated based on a period of four months.
     7. Miscellaneous.
     (a) This Agreement constitutes the complete, final and exclusive embodiment
of the entire agreement between you and the Company with regard to the terms and
conditions of your employment as Interim Chief Executive Officer. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations and any other written or oral statements
concerning your rights to any compensation, equity or benefits from the Company,
its predecessors or successors in interest.
     (b) This Agreement may not be modified or amended except in a writing
signed by both you and a duly authorized officer of the Company.
     (c) This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement.



--------------------------------------------------------------------------------



 



6

     (d) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
ANY ACTION TO ENFORCE THIS AGREEMENT AND/OR THE EXHIBITS HERETO MUST BE BROUGHT
IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN
THE CITY OF WILMINGTON, DELAWARE. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM
THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION. EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



 

If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to the Company.

          Sincerely,
 
        ASSOCIATED MATERIALS LLC    
 
       
By:
  /s/ Stephen Graham    
 
       
 
        Print Name: Stephen Graham    
 
        Title: Vice President, Chief Financial Officer    
 
        AGREED AND ACCEPTED:    
 
        /s/ Dana R. Snyder           Dana R. Snyder    
 
        Date: June 2, 2011    

[Signature Page to Interim Chief Executive Officer Agreement]



--------------------------------------------------------------------------------



 



8

Exhibit A
[Attach Restricted Stock Agreement]